IN THE SUPREME COURT OF THE STATE OF NEVADA


                ROBERT C. TOWNSEND, JR.,                              No. 68214
                Appellant,
                vs.
                ALLIED HOME MORTGAGE CAPITAL
                CORPORATION; ABN AMRO
                MORTGAGE GROUP, INC.; FEDERAL
                HOME LOAN MORTGAGE
                                                                           FILFr
                CORPORATION; CITIMORTGAGE,                                 APR i206
                INC.; AND NORTHWEST TRUSTEE
                                                                          TRACIE K UNDEMAN
                SERVICES, INC.,                                        CLERK OF SUPREME COURT
                                                                       BY tc•
                Respondents.                                                          -


                                                                           DEPUTYZ:EroZ


                                   ORDER AFFIRMING IN PART,
                               REVERSING IN PART AND REMANDING
                           This is a pro se appeal from a district court final judgment in a
                declaratory relief action. Second Judicial District Court, Washoe County;
                Jerome M. Polaha, Judge.
                           The district court granted respondents' summary judgment
                motions based upon issue preclusion, in that the overarching issue raised
                in appellant's complaint was whether respondent CitiMortgage had
                foreclosed on a valid security interest, which was an issue that had been
                decided in appellant's previous Foreclosure Mediation Program (FMP)
                case. On appeal, appellant contends that summary judgment was
                improper based upon certain denials in respondent Allied Home Mortgage
                Capital Corporation's answer to appellant's complaint. Having considered
                Allied's explanation regarding those purported denials, as well as the
                documents produced in appellant's FMP case and in the underlying
                matter, we conclude that summary judgment was proper, as Allied's
                purported denials do not create a question of material fact as to whether
                the elements for issue preclusion were satisfied.   Wood v. Safeway, Inc.,
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                                                     i6 -162q&
                121 Nev. 724, 729, 121 P.3d 1026, 1029 (2005) (recognizing that summary
                judgment is appropriate only when "the pleadings and other evidence on
                file demonstrate that no genuine issue as to any material fact remains"
                (internal quotation omitted)); see Five Star Capital Corp. v. Ruby, 124
                Nev. 1048, 1055, 194 P.3d 709, 713 (2008) (setting forth the elements for
                issue preclusion). In particular, the issue of whether CitiMortgage was
                entitled to enforce appellant's note and to foreclose was "actually and
                necessarily litigated" in appellant's FMP case.    Five Star, 124 Nev. at
                1055, 194 P.3d at 713. Accordingly, we affirm the district court's
                summary judgment orders.
                            Appellant next contends that the district court abused its
                discretion in imposing NRCP 11 sanctions against appellant for moving for
                a temporary restraining order (TRO) without informing the court of
                appellant's FMP case.    See Bergmann v. Boyce,    109 Nev. 670, 676, 856
                P.2d 560, 564 (1993) (reviewing an award of attorney fees under NRCP 11
                for an abuse of discretion). In particular, appellant contends that his FMP
                case involved different issues from those that he raised in the underlying
                complaint and TRO motion. We disagree because, as discussed above, the
                overarching issue in appellant's FMP case and the underlying action was
                identical. Moreover, the three specific bases asserted for relief in
                appellant's TRO motion were inconsistent with the analysis in this court's
                disposition of appellant's FMP appeal.' Thus, the district court was


                       'Appellant argued in his TRO motion that CitiMortgage could not
                enforce appellant's note because Allied endorsed appellant's note to
                respondent ABN AMRO Mortgage. Appellant, however, did not inform the
                district court of the subsequent blank endorsement by ABN AMRO that
                was expressly discussed by this court in resolving appellant's FMP appeal.
                Appellant also argued in his TRO motion that CitiMortgage could not hold
                                                                   continued on next page...
SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                within its discretion in finding that appellant filed his complaint and TRO
                motion with the improper purpose of delaying the foreclosure sale.
                Bergmann, 109 Nev. at 676, 856 P.2d at 564. Accordingly, we affirm the
                district court's award of attorney fees as sanctions under NRCP 11. 2
                            Appellant also contends that the district court erred in
                forfeiting appellant's $500 bond to respondents. We agree. Although
                NRCP 65(c) authorizes a district court to forfeit a bond to the extent that
                "damages [are] incurred or suffered by any party who is found to have
                been wrongfully enjoined or restrained," the record does not contain any
                evidence of damages suffered by respondents beyond the attorney fees
                they incurred, which were awarded to them by virtue of the NRCP 11
                sanction. Accordingly, we reverse the district court's September 10, 2014,



                ...continued
                the beneficial interest in his deed of trust because respondent Federal
                Home Loan Mortgage Corporation (Freddie Mac) claimed ownership of
                appellant's loan. Appellant, however, did not inform the district court of
                this court's conclusion in his FMP appeal that, regardless of which entity
                was ultimately entitled to receive appellant's loan payments, CitiMortgage
                possessed the documents entitling it to enforce appellant's note and to
                foreclose. Appellant further argued in his TRO motion that Allied could
                not have assigned the beneficial interest in his deed of trust in 2012
                because it was no longer licensed to do business. Setting aside whether
                this is a legally accurate statement, appellant did not inform the district
                court in his TRO motion of this court's observation in his FMP appeal that
                CitiMortgage did not need to rely on the 2012 assignment to demonstrate
                that it held the beneficial interest in appellant's deed of trust.

                      The district court was authorized to sua sponte order that appellant
                      2
                may be subject to sanctions. See NRCP 11(c)(1)(B). The district court
                likewise was authorized to impose sanctions without holding a hearing on
                the matter since it afforded appellant a written opportunity to show cause
                why sanctions were not warranted. See id.

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                order insofar as it directed appellant's bond to be forfeited, and we remand
                this matter to the district court for proceedings consistent with this order.
                All other aspects of this appeal are affirmed.
                            It is so ORDERED.




                                                            Parraguirre




                                                                                            J.




                cc: Hon. Jerome M. Polaha, District Judge
                     Robert C. Townsend, Jr.
                     RCO Legal, P.S.
                     Joseph E. Bleeker
                     Richard G. Hill, Ltd.
                     Akerman LLP/Las Vegas
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A